Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: “ Upon the appeal herein there was presented and necessarily passed upon the following question *688under the Constitution of the United States, viz: Defendant-appellant argued that the four-year delay from the time of his indictment to the time of his trial constituted a violation of his right to a speedy trial in contravention of the Sixth Amendment to the United States Constitution. The Court of Appeals held that appellant’s constitutional rights were not violated.” Motion for a stay denied without prejudice to an application for such relief to a Judge of this court. [See 33 N Y 2d 624.]